Exceptions overruled. A passenger in a bus of the defendant seeks to recover for personal injuries suffered when the bus stopped abruptly to avoid hitting an automobile which it had been following in a line of traffic, on Purchase Street in New Bedford, at a distance of six to eight feet. The defendant excepted to the denial of its motion for a directed verdict. There was a verdict for the plaintiff. The evidence most favorable to the plaintiff tended to show that other passengers were bumped and a lady was thrown from her seat; that, as the bus approached Kempton Street, the driver turned his head and “looked to his right down Kempton Street . . . and then when he looked forward the car ahead of him had come to a stop and he stopped immediately” applying his brakes “suddenly.” Even if the stop was an emergency one, caused by the sudden moving into the line of traffic of a “truck up forward,” there was evidence from which negligence could be found from all the circumstances taken together including (a) the inattentiveness of the driver in turning to look down Kempton Street (see Conrad v. Mazman, 287 Mass. 229, 233), (b) the short distance at which the driver was following the automobile ahead of him and (c) the abruptness of the stop, from which the jury might have inferred (see Morton v. Dobson, 307 Mass. 394, 398; Mitchell v. Silverstein, 320 Mass. 524, 526-527; compare McGrath v. Parsons, 312 Mass. 476, 478-479; Cleary v. St. George, 335 Mass. 245, 247-249) a speed somewhat above the ten to twelve miles per hour admitted by the driver. Although the driver’s conduct was plainly less subject to adverse appraisal than that considered in the cases next cited, there was evidence requiring submission of the case to the jury. Murphy v. New England Transportation Co. 273 Mass. 275. Jennings v. Bragdon, 289 Mass. 595, 597-598. Vieira v. East Taunton Street Railway, 320 Mass. 547, 549-550 (involving substantially higher speeds than in the present case). See Turner v. Berkshire Street Railway, 292 Mass. 313, 315. Compare Granger v. Lovely, 302 Mass. 504, 507. The combination of circumstances here present distinguishes this case from cases like Niland v. Boston Elevated Railway, 213 Mass. 522, Conley v. Town Taxi, Inc. 298 Mass. 130, 132, and Cuddyer v. Boston Elevated Railway, 314 Mass. 680, 682-685.